Title: From George Washington to Adam Hubley, Jr., 24 March 1781
From: Washington, George
To: Hubley, Adam, Jr.


                  
                     Sir
                     Head Quarters, New Windsor 24th March 1781.
                  
                  I received your favor of the 3d Ulto by Genl Hand who arrived here about the middle of this month.
                  It is a painfull consideration that the late reform of the Army has deprived the service of many excellent Officers: but as matters of this kind must be regulated upon general principles, the lot, as in your instance, will sometimes fall hard upon individuals who would have wished to have remained.
                  There are some measures under the consideration of Congress, when, if carried into execution, may tend to introduce a part of the half pay Officers again into service, in the line of the Military Staff—should the measures I allude to be adopted, you may perhaps have an opportunity of attaining your wishes—In the mean time, I will not withhold from you the Certificate which I think justly due to your merit.  I am sir, with great regard Your most Obedient and Most Humble servant
                  
                     Go: Washington
                  
                  
                     (Duplicate.)
                     It is feared the original miscarried, as the last Weeks Mail is supposed to have been carried into New York.  in that was Genl Waynes Certifie.
                  
                  
                Enclosure
                                    
                     
                         24 March 1781
                     
                     Adam Hubley Junr Esquire, late Lient Colo. Commandant of the 11th Pennsylvania Regt, entered the service as a Lieutenant in the year 1775 from which rank he rose to that of the command of a Regiment, and continued untill the late reform of the Army, when he was under the necessity of retiring upon half pay.
                     For the last three years Colo. Hubley acted principally under my immediate command, during which time, he distinguished himself as an attentive, brave and intelligent Officer: and from the testimony of the Gentlemen under whom he served at other periods, his conduct has been uniformly deserving of applause.  Given at Head Quarters  at New Windsor the 24th day of March 1781.
                     
                        
                     
                  
                  
               